Citation Nr: 1700423	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral pes planus.  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for twisting injury both feet (also claimed as bilateral foot disorder).  

3.  Entitlement to service connection for bilateral pes planus.  

4.  Entitlement to service connection for twisting injury both feet (also claimed as bilateral foot disorder).  

5.  Entitlement to service connection for diabetes mellitus also claimed as due to an undiagnosed illness and/or claimed as secondary to the service-connected posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for peripheral neuropathy of both feet claimed as secondary to diabetes mellitus.  

7.  Entitlement to service connection for irritable bowel syndrome also claimed as due to an undiagnosed illness and/or claimed as secondary to the service-connected PTSD.  

8.  Entitlement to service connection for Grave's disease (claimed as thyroid disease) also claimed as due to an undiagnosed illness and/or claimed as secondary to the service-connected PTSD.  

9.  Entitlement to service connection for diverticulitis also claimed as due to an undiagnosed illness. 

10.  Entitlement to service connection for recurrent sinusitis also claimed as due to an undiagnosed illness.  

11.  Entitlement to service connection for asthma also claimed as due to an undiagnosed illness.

12.  Entitlement to service connection for left hip replacement also claimed as due to an undiagnosed illness. 

13.  Entitlement to a service connection for a lumbar spine disability also claimed as due to an undiagnosed illness. 

14.  Entitlement to service connection for prostate cancer also claimed as due to an undiagnosed illness.

15.  Entitlement to service connection for sleep apnea also claimed as due to an undiagnosed illness and/or claimed as secondary to the service-connected PTSD.  

16.  Entitlement to service connection for bilateral hearing loss also claimed as due to an undiagnosed illness.  

17.  Entitlement to service connection for chronic fatigue syndrome also claimed as due to an undiagnosed illness.  

18.  Entitlement to service connection for fibromyalgia also claimed as due to an undiagnosed illness.

19.  Entitlement to service connection for a right ankle disability.  

20.  Entitlement to an initial evaluation higher than 30 percent for PTSD.  

21.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 







INTRODUCTION

The Veteran had active service in the U.S. Army from October 1966 to October 1968 and from November 1990 to June 1991.  He had additional service in the Army Reserve and National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A copy of the transcript is of record.  

The issues of entitlement to service connection for bilateral pes planus, twisting injury both feet, diabetes mellitus, peripheral neuropathy of both feet, irritable bowel syndrome, Grave's disease, diverticulitis, recurrent sinusitis,  asthma, left hip replacement, lumbar spine disability, prostate cancer, sleep apnea,  bilateral hearing loss, chronic fatigue syndrome, fibromyalgia and a right ankle disability; entitlement to an initial evaluation higher than 30 percent for PTSD and entitlement to TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Service connection for a bilateral foot disorder to include pes planus was last denied in an August 1998 Board decision.  

2.  The evidence added to the record with regard to the feet since the August 1998 Board decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1998 Board decision denying to reopen the claim for entitlement to service connection for a bilateral foot disorder to include pes planus disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.104 (2016).

2.  New and material evidence to reopen the claim for service connection for a bilateral foot disorder has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

3.  New and material evidence to reopen the claim for service connection for pes planus has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's applications to reopen, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the VCAA, is rendered moot.

ANALYSIS 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for pes planus and a bilateral foot disability.  In a February 1992 rating decision, service connection for a foot injury and pes planus was denied.  The RO found that the Veteran's pes planus preexisted his period of service and was not aggravated by service, and that the twisting injury of both feet in service was acute, transitory and self-limiting without residual disability.  The Veteran was notified of the decision in February 1992.  The Veteran did not appeal that decision or submit new and material evidence within one year.  The decision became final.

In an October 1993 rating decision, the request to reopen the claim for service connection for a foot disability was denied.  The Veteran submitted a notice of disagreement with the decision in May 1994.  A statement of the case was issued in May 1994 and a VA Form 9 Substantive Appeal was received by the RO in July 1994.  In August 1998, the Board found that the Veteran had not submitted new and material evidence sufficient to reopen a claim for entitlement to service connection for a bilateral foot disorder to include pes planus.

After reviewing all of the evidence of record available at the time of the August 1998 decision and in light of the evidence received since that decision to include the Veteran's June 2016 hearing testimony stating that his pes planus and other foot problems were caused and/or aggravated by poorly designed boots worn during service, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.  Accordingly, the claims are reopened.


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a bilateral foot disability is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for pes planus disability is granted to this extent only.




REMAND

The Veteran appeals the denial of service connection for bilateral pes planus, twisting injury both feet, diabetes mellitus, peripheral neuropathy of both feet,  irritable bowel syndrome, Grave's disease, diverticulitis, recurrent sinusitis,  asthma, left hip replacement, lumbar spine disability, prostate cancer, sleep apnea, bilateral hearing loss, chronic fatigue syndrome, fibromyalgia and a right ankle disability.  

The Veteran argues that his hearing loss started in 1967 when was on the firing range with no hearing protection and had to drive heavy duty trucks without hearing protection.  According to the Veteran, his sinusitis and asthma was exacerbated by sandstorms, exposure to chemicals, smoke and herbicides during service.  The Veteran further argues that his Graves' disease could be caused by exposure to chemical and smoke from service.  He reports that his chronic fatigue syndrome started in the summer of 1991 and has continued since that time, and that he has had problems with his prostate since his return from the Gulf War.  He also claims his prostate cancer, diverticulitis, diabetes mellitus, sleep apnea, asthma, Graves' disease, peripheral neuropathy of the feet, irritable bowel syndrome, chronic fatigue syndrome and fibromyalgia are due to environmental exposures during the Gulf War.  Alternatively, he has submitted an abstract noting that studies show a link between PTSD and conditions such as diabetes, gastrointestinal disease, fibromyalgia, chronic fatigue syndrome, musculoskeletal disorders and other diseases.  He has also submitted medical literature on the possible link between PTSD and sleep apnea in Veterans.  

The Veteran also claims his left hip and back problems were caused by his falling off a truck during annual training.  He also attributes his back, feet and hip problems to wearing ill-fitted boots while carrying a 50lb rucksack during service.  The Veteran contends that he injured his right ankle in February 1991 while walking in the sand.  He stepped on a rock under the sand which caused him to twist his ankle.  

The preinduction examination in May 1966 noted a prior history of asthma since two years old.  The August 1974 enlistment examination noted a history of asthma, hay fever and sinusitis.  The November 1990 enlistment examination disclosed moderate pes planus that was asymptomatic.  Frequent sinusitis, seasonal hay fever and childhood asthma were also noted.  A May 1991 service treatment record notes that the Veteran sustained an injury to his feet while in service.  It was noted that he was walking on rough terrain when he stepped on some rocks and twisted his feet.  An October 1991 examination disclosed there was slight hearing loss.  

Post service treatment records show a medical history for various disabilities to include Graves' Disease with radiation done in 1991, diverticulosis, right foot injury, obstructive sleep apnea, peripheral neuropathy, arthritis, diabetes mellitus and hearing loss.  

During the March 2011 VA examination, the VA examiner found that there was no pathology to render a diagnosis for irritable bowel syndrome, chronic fatigue syndrome and fibromyalgia.  She also found that the Veteran's joint and back pain were due to a diagnosable illness of arthritis and not due to an undiagnosed chronic disability pattern from Gulf War exposure, and that his asthma, right ankle fusion, left hip replacement, degenerative joint disease of the lumbar spine, recurrent sinusitis, obstructive sleep apnea and diverticulosis were not due to an undiagnosed chronic disability pattern from Gulf War exposure.  Peripheral neuropathy of both feet was found to be related to his diabetes mellitus and not due to an undiagnosed chronic disability pattern from Gulf War exposure.  

The Board notes, however, that the VA examiner did not provide any basis for her findings nor did she render an opinion regarding whether any of the diagnosed disabilities were directly related to service.  Furthermore, since the March 2011 VA examination, the Veteran has submitted studies which examine the link between PTSD and the development of diabetes, fibromyalgia, chronic fatigue syndrome, musculoskeletal disorders and other diseases.  The March 2011 examination does not address the above contentions.  For the reasons stated, the Board finds that further development is needed to address the service connection claims.

In light of the Veteran's contentions, outpatient treatment records and lay statements from family and friends, the Board finds that another VA examination(s) is needed.  The Board notes that the Veteran is a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317 and his signs or symptoms can be considered signs or symptoms of undiagnosed illness.  Id.  The Veteran has not been afforded an adequate VA examination in relation to his claims.  Accordingly, a remand is warranted to afford the Veteran an examination addressing the above service connection claims.  

The Veteran also appeals the denial of an initial evaluation higher than 30 percent for PTSD.  The Veteran was afforded a VA examination in relation to claim in November 2010.  Since that time, however, the Veteran has stated his PTSD has worsened.  A review of the record also shows that the Veteran's PTSD symptoms may have increased in severity since his last VA examination.  In light of the Veteran's statements, outpatient treatment records and lay statements from family and friends, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disability.  

Furthermore, the Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  The Board notes, however, an opinion has not been obtained to determine what impact, if any, his service connected disability has on his ability to maintain employment.  On remand, such an opinion should be obtained and associated with the record.  Ongoing VA and private treatment records should also be obtained on remand.  

Finally, active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That is to say, when a claim is based on a period of active duty for training, there must be evidence that the individual concerned became disabled during the period of active duty for training as a result of a disease or injury incurred or aggravated in the line of duty.

The Veteran claims that he injured his back and hip during active duty and he has expressed that his foot disabilities were caused and/or aggravated during his time in the Reserve and/or National Guard by wearing poorly designed boots.  Although some service treatment records are of file, it appears that complete Reserve and National Guard records are not of record.  VA has an affirmative duty to assist claimants obtain relevant records. See 38 U.S.C.A. 5103A(b)(1).  In light of the duty to assist, VA should attempt to locate and associate with the record all service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and attempt to obtain all service personnel and treatment records for the Veteran's entire Army Reserve and Army National Guard service.

2.  Obtain and associate with the claims folder any outstanding VA outpatient treatment records.

3.  Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disabilities.  All attempts to procure such records must be documented in the file.

4.  Upon completion of the above, schedule the Veteran appropriate examination(s) to determine the nature and etiology of any chronic fatigue syndrome, diverticulitis, peripheral neuropathy, diabetes mellitus, prostate cancer, Grave's disease, fibromyalgia, sinusitis, sleep apnea, irritable bowel syndrome, asthma, lumbar spine, left hip, right ankle and/or foot disability to include pes planus, to include whether due to undiagnosed illness.  .  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner(s) in conjunction with the examination(s).  

With regard to sleep apnea, chronic fatigue syndrome, diverticulitis, peripheral neuropathy, diabetes mellitus, prostate cancer, Graves' disease, fibromyalgia and irritable bowel syndrome, the examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability arose during active service from October 1966 to October 1968 or November 1990 to June 1991, or is otherwise related to service to include environmental hazards during the Persian Gulf War such as chemicals, herbicides, smoke and sandstorms?  

In providing this opinion, the examiner's attention is directed towards the following evidence:
* a November 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation wherein the Veteran denied a multiple of symptoms to include fever, fatigue, weight loss, cough, sinus infection, stomach or belly pain, nausea, diarrhea, bloody bowel movements and sleep trouble;
* the results from an August 1995 esophagogastroduodenoscopy;
* a November 1995 treatment record reflecting the Veteran's report of daytime somnolence by a "number of years" requiring short naps during the day; and
* an April 1996 Walter Reed Army Medical Center record reflecting a history of Grave's disease diagnosed in November 1995.

If no diagnosis is rendered for any of the above, the examiner must address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.  

With regard to sleep apnea, fibromyalgia, chronic fatigue syndrome and diabetes mellitus, the examiner must also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disabilities were caused and/or aggravated (permanently made worse) by his service-connected PTSD.  In doing so, the examiner must address the medical studies submitted by the Veteran discussing the possible link between PTSD and sleep apnea, and the abstract noting that studies show a link between PTSD and conditions such as diabetes, fibromyalgia, chronic fatigue syndrome and other diseases.  

With regard to asthma, the examiner is requested to provide opinion as to whether asthma which preexisted service in October 1966 clearly and unmistakably was not aggravated beyond its natural progression during service from October 1966 to October 1968 or November 1990 to June 1991?  

In providing these opinions, the examiner is requested to consider the following:
* a May 1966 enlistment examination wherein the Veteran reported prior treatment for asthma;
* an August 1974 reserves enlistment examination wherein the Veteran reported taking medications for asthma, and providing a history of asthma since birth; and
* a November 1990 enlistment examination wherein the Veteran reported a history of frequent sinusitis, seasonal hayfever and asthma with his asthma being asymptomatic for 20 years.

With respect to sinusitis, the examiner should opine whether sinusitis clearly and unmistakably preexisted a period of active duty service from November 1990 to June 1991 and if so whether this disability clearly and unmistakably was not aggravated beyond its natural progression by service.  If sinusitis and/or asthma is not found to have been preexisting, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present disability is attributable to service or any incident in service, including environmental hazards during the Persian Gulf War such as sandstorms, exposure to chemicals, smoke and herbicides during service.  

In providing this opinion, the examiner's attention is directed towards the following evidence:
* a November 1990 enlistment examination wherein the Veteran reported a history of frequent sinusitis, seasonal hayfever and asthma.

With respect to the right ankle, the examiner is requested to provide opinion as to whether a right ankle disability which preexisted service in October 1966 clearly and unmistakably was not aggravated beyond its natural progression during service from October 1966 to October 1968 or November 1990 to June 1991, or from the cumulative effects during active, reserve and National Guard service of wearing ill-fitted combat boots while carrying 50 pound rucksacks?

In providing this opinion, the examiner's attention is directed towards the following evidence:
* a May 1966 enlistment examination wherein the Veteran reported a history of right ankle fracture at age 6 with occasional swelling;
* a May 1991 service treatment record noting that the Veteran sustained an injury to his feet while walking on rough terrain when stepping on some rocks and twisting his feet;
* a February 1992 podiatry examination report reflecting diagnoses of peroneal tendonitis and pain along the medial arch "felt to be due to a compression neuropathy that the [Veteran] brought about secondary to his fear of respraining his ankles";
* an April 1992 podiatry examination report ordering permanent profile due to a condition which would be exacerbated by activities involving continued eversion of the foot;

With respect to the feet, whether the moderate pes planus which clearly and unmistakably preexisted the period of active duty service beginning in November 1990 clearly and unmistakably was not aggravated beyond its natural progression during this period of service, or was caused or aggravated by the cumulative effects during active, reserve and National Guard service of wearing ill-fitted combat boots while carrying 50 pound rucksacks?

In providing this opinion, the examiner's attention is directed towards the following:
* a May 1966 enlistment examination wherein the Veteran reported a history of right ankle fracture at age 6 with occasional swelling;
* a November 1990 enlistment examination reflecting a finding of asymptomatic moderate pes planus;
* a May 1991 service treatment record noting that the Veteran sustained an injury to his feet while walking on rough terrain when stepping on some rocks and twisting his feet;
* a September 1991 treatment record for plantar fascial pain with report of foot pain unresolved with arch supports;
* a September 1991 foot x-ray due to report of foot pain since injury in Saudi Arabia; and
* an August 1995 Walter Reed Army Medical Center record reflecting report bilateral ache in the feet arches aggravated by wearing boots for drill weekends;

The examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran has a current lumbar spine and/or left hip disability that is attributable to service or any incident in service.  

A complete, well-reasoned rationale must be provided for all opinions offered.  

If no diagnosis is rendered for the lumbar spine or left hip, the examiner must address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.  

Any opinion offered must take into account the Veteran's history and contentions to include his reports of falling off a truck during annual training causing back and hip problems and his claims of hip, back and foot problems due to wearing ill fitted boots while carrying a 50lb rucksack during service.  

5.  Schedule the Veteran for a VA audiological examination.  Access to VBMS and Virtual VA must be made available to the examiner.  All necessary tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed hearing loss disability arose during service a period of service from October 1966 to October 1968 or from November 1990 to June 1991 or is otherwise related to service, to include the cumulative noise exposure during active, reserve and National Guard service?  

In providing this opinion, the examiner's attention is directed towards the following:
* an undated during the period of service from October 1966 to October 1968 showing abnormal hearing thresholds for the right ear in the 3000 and 4000 Hertz frequencies;
* the abnormal audiometric findings from a November 1988 National Guard enlistment examination; and
* the abnormal audiometric findings from a November 1990 active duty enlistment examination.

If no diagnosis is rendered, the examiner must address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.  

Any opinion offered must take into account the Veteran's history and contentions that his hearing loss started in 1967 when he was on the firing range with no hearing protection and that he had to drive heavy duty trucks without hearing protection.  A complete, well-reasoned rationale must be provided for all opinions offered.  

6.  Schedule the Veteran for a VA compensation examination to determine the nature and severity of his psychiatric disability using a worksheet utilizing DSM-V standards.  

7.  Thereafter, send the Veteran's claims file to a Vocational Rehabilitation specialist to determine the impact his service-connected PTSD has on his ability to obtain or retain employment consistent with his education and vocational experience.  All findings should be reported in detail and all functional impairment caused by the service-connected disorder should be detailed.  A complete rationale for all opinions should be provided.

8.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


